Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group b, claims 17-25 in the reply filed on 10/29/2021 is acknowledged.  Claims 1-16 and 26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
The traversal is on the ground(s) that “… a direct relationship between the two: the package includes “a display card” while the blank is for forming “a display card,” and the sleeve forming panels of the blank are for forming “at least one second tubular structure” while the display card of the package includes “at least one second tubular structure”” and others in the remarks are noted.  These are not found persuasive because the inventions are independent and distinct from each other since there is no relationship between a package as claimed comprising a display card mounted on a product and the product including at least one arm and the display card mounted on the at least one arm, while a blank can be formed a display card but the blank can be used by itself such as the blank can be formed a display card for a user to carry without the need of the product as in the package and also because examination of each invention will necessitate disparate searches which would clearly pose a burden.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feldman (1,556, 514).  Feldman discloses a blank (A) is inherently capable for forming a display card, the blank comprising a plurality of panels (Fig. 2) and a plurality of sleeve forming panels (46’-50).  The plurality of panels including a front panel (18), a rear panel (16), and a pair of easel panels (17, 19), the pair of easel panels together with at least one of the front and rear panels arranged to form a first tubular structure (11, 12) for information display in a setup condition and the plurality of sleeve forming panels for forming at least one second tubular structure (Fig.s 1 & 3).
As to claims 18-21, Feldman further discloses the plurality of sleeve forming panels are hingedly connected in a linear series and connected to each of the front and rear panels.
As to claim 22, Feldman discloses the plurality of sleeve forming panels are hingedly connected to at least one of the front and rear panels along a first edge thereof and the pair of easel panels 
As to claims 23-24, Feldman discloses a first one (19) of the pair of easel panels is inhingedly connected to at least one of the front and rear panels, and a second one (17) of the pair of easel panels is hingedly connected to a securing panel (28, 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman in view of The Official Notice and Coatney et al. (9,072,320).  Feldman discloses the blank as above having most of the limitation of the claim and further discloses the blank formed from cardboard, tin, celluloid, leather or the like (page 1, lines 60-62).  However, Feldman fails to show the blank formed from a paperboard substrate having a tear resistant layer.  The Official Notice is taken of an old and conventional practice of providing a blank for forming a package and the blank formed from a paperboard laminate with a tear resistant layer.  Coatney, is cited by way of example only, teaches a blank (100) for forming a package and the blank formed from a paperboard substrate may be laminated or coated with wax or other material on one or both sides of the paperboard substrate (column 4, lines 23-41).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and Coatney to modify the blank of Feldman so the blank is constructed from a paperboard substrate having one or both sides laminated with a material to provide a tear resistant blank since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/Primary Examiner, Art Unit 3736